DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 1-5, filed June 28, 2022, with respect to the nonstatutory double patenting rejections have been fully considered and are persuasive.  The nonstatutory double patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-20 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 2, 3 and 4 such as “the light-emitting layer comprising: an iridium complex; a first organic compound being a heteroaromatic compound; and a second organic compound comprising a carbazole-3-yl group, wherein a highest occupied molecular orbital level of the second organic compound is lower than a highest occupied molecular orbital level of the iridium complex by 0.1 eV or more, and wherein the first organic compound and the second organic compound form an exciplex” (claim 2)… “an iridium complex; a first organic compound being a heteroaromatic compound; and a second organic compound comprising a carbazole-3-yl group, wherein an energy difference between a triplet excited state and a ground state of the first organic compound is higher than an energy difference between a triplet excited state and a ground state of the iridium complex by 0.15 eV or more, and wherein the first organic compound and the second organic compound form an exciplex” (claim 3)… “an iridium complex; a first organic compound being a heteroaromatic compound; and a second organic compound comprising a carbazole-3-yl group, wherein a lowest unoccupied molecular orbital level of the first organic compound is higher than a lowest unoccupied molecular orbital level of the iridium complex by 0.1 eV or more, and wherein the first organic compound and the second organic compound form an exciplex”(claim 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 16, 2022